Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-18 are allowed because the prior art fail to teach
a device for temperature monitoring of a cryopreserved biological sample, comprising
a sample container, having a receiving space for receiving a biological sample/ blood, and a cover for closing off the receiving space; and
a chamber arranged in interior of the sample container, in the receiving space, wherein the chamber  is not fluidically connected to the receiving space and is only partially filled with at least one indicator substance, the melting temperature of which lies in a range from -20C to -140C.
Campbell (U.S. 3437070) discloses a chamber with a meltable indicator to be kept with a shipment of biological material.
Campbell does not teach placing the indicator in a receiving space of a cryopreserved sample container.
Huyck et al. (U.S. 30063131) discloses a container with a biological material and a meltable indicator on the exterior surface of the container.
Huyck does not teach placing the indicator in a receiving space of a sample container.
Hyde et al. (U.S. 8215835) discloses a medicinal container and a sensor within a receiving place. The sensor is an electronic sensor, not an indicator with melting temperature.
While all the elements of at least claim 1 are all individually known in the prior art, there is no suggestion to combine these teachings together.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 12, 2021